Lamorelle, P. J.,
We are all of opinion that the Auditing Judge was correct in his conclusion that the fund originally set aside for the payment of the annuity should not now be depleted, and for that reason the exceptions are to be dismissed. The question of the ultimate-destination and distribution of the fund is not now necessarily before us. Whether, upon the death of the annuitant, the entire fund will pass under one particular clause of the will or whether any part thereof may pass under another clause will be decided when, upon and because of the death of the annuitant, a further accounting is had.
All exceptions are accordingly dismissed.
Steabne, J., did not sit.